Appellant was convicted in the Criminal District Court of Williamson county of driving an automobile while intoxicated, and his punishment fixed at ninety days in the county jail and a fine of $100.00.
The record is before us without a statement of facts or bill of exceptions. The indictment appears to sufficiently charge the offense. We observe, however, that the judgment finds appellant guilty of the offense of driving a motor vehicle while under the influence of intoxicating liquor. It is not an offense for one to so drive such vehicle except upon a public highway. The judgment will be reformed so as to adjudge the defendant guilty of driving a motor vehicle upon a public highway of this State while intoxicated, and as reformed, there being no error in the record, an affirmance will be ordered.
Affirmed. *Page 452 
                    ON MOTION FOR REHEARING.